DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant argues that the claims have been amended to recite, in part, that the at least two third rod portions are moved apart from one another during a majority of a movement from the first transfer location to the second transfer location. Steiniger teaches a transfer device that utilizes two pivoting arms. Two cam tracks, 20a and 20b coincides so that the parallel pivoting of the pivot arms is ensured for a large portion of the movement of the transfer drum. In Steiniger, the arms, and therefore the third rod portions, are aligned for a majority of their path from first transfer location to the second transfer location. This differs from the current requirements of the claims. 
Examiner agrees that Steiniger does not teach the limitations being proposed in claims 1 and 18. Given that the separation of respective third rod portions is predetermined by the cam design, a simple modification of said cams would require necessary engineering. Without a further teaching to modify the cam design, the proposed amendments would overcome the current rejection. However, the proposed amendments were not previously presented or addressed. 
Examiner notes that the proposed amendments to claims 18 and 15 would overcome the 35 U.S.C. 112 rejections. 


Response to Amendment
For purposes of Appeal, the claims will not be entered. They contain new issues that would require further search and/or consideration. 

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745